Citation Nr: 0523949	
Decision Date: 08/31/05    Archive Date: 09/09/05	

DOCKET NO.  04-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic right 
foot disability. 

2.  Entitlement to service connection for a chronic neck 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from May 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2004 rating decision of the 
VARO in Lincoln, Nebraska, that denied entitlement to the 
benefits sought.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005), this case has been 
advanced on the Board's docket because of the veteran's 
advanced age.  

The Board also notes that a temporary stay has imposed on 
processing the veteran's claim for entitlement to separate 
disability ratings for tinnitus in each ear.  The Board does 
not know how long the stay will remain in effect, but assures 
the veteran when the stay is lifted, the matter will be 
promptly adjudicated.  This issue will then be the subject of 
a separate decision.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claims for service connection, 
and VA has made required efforts to develop such evidence.  

2.  The veteran does not have a current right foot disorder 
as a result of disease or injury in service.  

3.  The veteran does not have a current neck disorder as a 
result of a disease or injury in service.  




CONCLUSIONS OF LAW

1.  Any current right foot disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  Any current neck disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000 and is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2005).  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating a claim.  They also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  

The Board finds that VA has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
March 2004 rating decision and the July 2004 statement of the 
case, the veteran has been given notice of the evidence 
necessary to substantiate his claims for service connection.  

Further, in communications dated in August 2003 and July 
2005, the veteran was advised of the types of evidence 
necessary to substantiate his claims for service connection.  
In these communications, he was advised of what evidence he 
was responsible for submitting, and what evidence VA would 
undertake to obtain.  He was specifically informed that it 
was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal Department or Agency.  

A review of the record discloses that the veteran himself has 
indicated he has no records from doctors who might have 
treated him in the years following service since they had 
passed away and he could not get records from them or their 
representatives.  In his informal hearing presentation dated 
in August 2005, the veteran's accredited representative 
referred to a September 2004 statement from the veteran in 
which he indicated he was attaching an additional medical 
report from his chiropractor that was not contained in the 
claims file.  However, the Board notes that the claims file 
does contain an April 2003 communication from the 
chiropractor and the Board assures the veteran and his 
representative this communication has been given every 
consideration.  In sum, the Board finds the duty to assist to 
notify the veteran has been satisfied.  VA has done 
everything reasonably possible to notify and assist the 
veteran, and further delay of appellate review of these 
issues by the Board would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of the evidence 
supporting the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing:  
(1) The existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



  
Analysis

A review of the evidence of record discloses that the 
available service medical records include the report of the 
physical examination at induction in May 1946 and the report 
of examination at the time of separation from service in 
April 1947.  At neither time was there reference to a 
complaint or abnormality pertaining to the right foot or the 
neck.  

The veteran's initial claim for service connection for the 
disabilities at issue was not received until March 2003, a 
time many years following service discharge.

Of record is an April 2003 statement from a chiropractor who 
indicated that the veteran informed him that during service, 
the veteran developed neck pain following a trip on an 
airplane that underwent severe turbulence and then 
experienced a rough landing.  The chiropractor stated that he 
evaluated and treated the veteran for his neck complaints.  
He believed that the veteran's neck pain was consistent with 
the "etiology of onset that he describes."  The chiropractor 
did not identify a specific disability involving the neck, 
other than referring to the complaint of neck pain.  The 
Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Pain in and of itself is not an 
actual disability for which VA compensation benefits are 
payable.  

In subsequent communications, the veteran indicated that he 
received treatment from one physician from 1939 to 1951 and 
another physician from 1952 "until he died."  The veteran 
indicated he was not able to get any records from the 
physicians or their representatives.

The claims file contains reports of periodic VA outpatient 
visits in 2003.  No reference was made to complaints or 
abnormalities pertaining to the right foot or the neck.  The 
Board notes that at the time of one such visit in September 
2003 when seen for a complaint of sinus problems, general 
examination disclosed the neck to be supple with no 
lymphadenopathy or thyromegaly.  

In an October 2003 statement the veteran indicated that while 
living in Sydney, Nebraska, he had been under the care of 
doctors at the Sydney Medical Center.  He stated that he 
moved to that town in 1952.  He recalled being a patient of 
one physician who was now deceased.  He referred to three 
other physicians.  He indicated he had not gone to them 
specifically for the neck, but he recalled that he mentioned 
complaints to them, "but I don't believe  they have put it on 
their report."  

Of record is a communication received in March 2004 from the 
National Personnel Records Center, indicating that no 
additional medical records were available pertaining to the 
veteran because they had apparently been destroyed in the 
1973 fire at the facility in St. Louis.  However, as has been 
noted above, the claims folder does contain the most 
important service medical record, that being the report of 
examination at discharge in April 1947.  Again, the report of 
that examination is without any reference whatsoever to any 
problems involving either the right foot or the neck.  

In view of the foregoing discussion, the Board finds the 
claims for service connection for right foot and neck 
disorders must be denied.  The only reference to the presence 
of a neck disorder is the mention by a chiropractor years 
following service of the veteran having neck pain.  The 
chiropractor did not identify an actual disability involving 
the neck.  No reference has been made in the recent medical 
evidence to the presence of a chronic right foot disorder.  
As noted above, a claim for service connection must be 
accompanied by evidence of a current disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); see Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, with regard to statements from the veteran 
himself, lay persons like him who without medical training, 
are not competent to comment on medical matters such as 
diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and knowledge and require the special knowledge 
and experience of a trained medical professional).  See also 
38 C.F.R. § 3.159(b)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  With no clinical or 
etiological abnormality identified during active service or 
for years thereafter, and with the absence of competent 
medical evidence indicating a nexus between any current right 
foot/and neck 

disorder in service, the preponderance of the evidence is 
against the claims.  As a result, the claims must be denied.  


ORDER

Service connection for a right foot disability is denied.  

Service connection for a chronic neck disability is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


